                        Case 1:20-cv-03840-LGS Document 8 Filed 07/17/20 Page 1 of 1




             July 16, 2020

             VIA ECF

             The Honorable Lorna G. Schofield


             Re: Kathy Sberna v. Capital One Bank (USA), National Association, TransUnion, LLC, and
             Equifax Information Services, LLC, Case No. 1:20-cv-03840-LGS


             Dear Hon. Lorna G. Schofield,

                    Please allow this letter to serve as Plaintiff’s request to adjourn the initial pretrial
             conference scheduled for the above-referenced matter. The current date of the conference is July
             30, 2020 at 11:00 AM. This is the first request to adjourn the conference.

                     Plaintiff’s counsel requests an adjournment because defendants have not yet been formally
             served. Plaintiff and Defendant Equifax Information Services, LLC have recently settled the
             instant matter in principle. Further, Plaintiff and Capital One have discussed settlement, but Capital
             One has yet to respond to Plaintiff’s request to waive service. Plaintiff will be serving the
             remaining defendants imminently.

                    For the foregoing, we respectfully request an adjournment to any time convenient to the
             Court. Plaintiff will inform all parties of the new date and time of the conference, should your
             honor grant our request for adjournment.

Application GRANTED. The initial conference currently scheduled for July 30, 2020,              Respectfully Submitted,
is hereby extended to August 13, 2020. All relevant deadlines contained in the
June 8, 2020, Order still apply (Dkt. No. 3). Plaintiff shall file proof of service as to       /s/ Kenny G. Oh
all Defendants by July 24, 2020. Defendant TransUnion, LLC shall appear as soon                 Kenny G. Oh, Esq.
as practicable, but no later than July 29, 2020. Plaintiff shall serve a copy of this           Law Offices of Robert S. Gitmeid
Order on all Defendants and file proof of service by July 21, 2020. SO ORDERED.                 & Assoc., PLLC
Dated: July 17, 2020                                                                            30 Wall Street, 8th Floor #741
New York, New York                                                                              New York, NY 10005
                                                                                                Tel: (866) 249-1137
                                                                                                Fax: (877) 366-4747
                                                                                                kenny.o@gitmeidlaw.com
                                                                                                Attorneys for Plaintiff



                     Tel (866) 249-1137   30 Wall Street, 8th Floor #741, New York, NY 10005   Fax (212) 208-2591
                                                         www.GitmeidLaw.com
